Citation Nr: 0018183	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  98-20 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
groin injury.

2.  Entitlement to service connection for cold injury of the 
feet, claimed as frostbite.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a right great toe 
disability.

5.  Entitlement to service connection for a right arm 
disability.

6.  Entitlement to service connection for a left ankle 
disability.

7.  Entitlement to service connection for nerve damage to the 
left arm.

8.  Entitlement to service connection for leg cramps, and 
also claimed as an undiagnosed illness.

9.  Entitlement to service connection for stress, and also 
claimed as an undiagnosed illness.

10.  Entitlement to service connection for memory loss, and 
also claimed as an undiagnosed illness.

11.  Entitlement to service connection for loss of 
concentration, and also claimed as an undiagnosed illness.

12.  Entitlement to service connection for a sleep disorder, 
and also claimed as an undiagnosed illness.

13.  Entitlement to service connection for fatigue, and also 
claimed as an undiagnosed illness.

14.  Entitlement to service connection for headaches, and 
also claimed as an undiagnosed illness.

15.  Entitlement to service connection for joint pain, also 
claimed as an undiagnosed illness.

16.  Entitlement to service connection for muscle pain, and 
also claimed as an undiagnosed illness.

17.  Entitlement to service connection for diarrhea, and also 
claimed as an undiagnosed illness.

18.  Entitlement to service connection for bleeding gums, and 
also claimed as an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from July 1977 to July 1986, and 
from December 1986 to March 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In October 1997, during the pendency of this 
appeal, the veteran's records were transferred from the 
Philadelphia, Pennsylvania RO to the Roanoke RO.  

In May 1999, the veteran, who is the appellant in this case, 
submitted mail directly to the Board.  That mail consisted of 
his request to have his claims folder transferred to the 
Indianapolis, Indiana RO, where he had recently relocated.  
Any pertinent evidence submitted by the appellant or 
representative which is accepted by the Board under the 
provisions of this section,...must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived by the appellant or representative or unless 
the Board determines that the benefit, or benefits, to which 
the evidence relates may be allowed on appeal without such 
referral.  38 C.F.R. § 20.130(c) (1999).  In this instance, 
the Board determines that the mail sent directly to the Board 
by the veteran is not pertinent evidence, but rather a 
procedural request for change of address, and a waiver is 
unnecessary.  

In a February 1996 rating decision, service connection for 
hearing loss was established for the left ear, and a 
noncompensable evaluation was assigned.  At that time, 
service connection was denied for hearing loss of the right 
ear.  The veteran was notified of the same in March 1996.  In 
his November 1998 Substantive Appeal for the issues on this 
appeal, the veteran indicated that he wanted compensation for 
hearing loss.  He attached medical and military evidence to 
his correspondence.  The RO interpreted the veteran's 
statement as a claim for increased rating for the left ear 
hearing loss, and as a claim to reopen the claim for 
entitlement to service connection for right ear hearing loss.  
The RO initiated further development.  In February 1999, the 
RO notified the veteran that his appeal rights regarding the 
decision on hearing loss had expired on March 8, 1997, and 
that the evidence submitted would be considered for his claim 
to reopen.  Accordingly, these issues concerning hearing loss 
are not included in this appeal.  

The issue of entitlement to service connection for bleeding 
gums, also claimed as an undiagnosed illness, will be address 
in the Remand which follows this decision.

The claims for entitlement to service connection for memory 
loss, loss of concentration, sleep disorder, fatigue, 
headaches, joint and muscle pain, and diarrhea, claimed also 
as undiagnosed illnesses, will be discussed in the decision 
below and in the Remand which follows this decision.  


FINDINGS OF FACT

1.  The veteran served in Southwest Asia during the Persian 
Gulf War.

2.  Competent evidence that the veteran has residuals of a 
groin injury noted in service, has not been presented by the 
evidence of record.  

3.  Competent evidence that the veteran currently has 
residuals of cold injury of the feet, also claimed as 
frostbite, has not been shown.  

4.  Competent evidence the veteran currently has a right knee 
disability, which can be related to service, has not been 
presented.

5.  Competent evidence that the veteran currently has a right 
great toe disability, which can be related to service, has 
not been presented.  

6.  Competent evidence that the veteran currently has a right 
arm disability, which can be related to service, has not been 
presented.

7.  Competent evidence that the veteran currently has a left 
ankle disability, which can be related to service, has not 
been presented.

8.  Competent evidence that the veteran currently has nerve 
damage to the left arm, which can be related to service, has 
not been presented.

9.  There is no objective evidence perceptible to an 
examining physician, or other non-medical indicators that are 
capable of independent verification, which tends to indicate 
that the veteran currently suffers from manifestations of an 
undiagnosed disorder manifested by leg cramps; otherwise, 
competent evidence that the veteran currently has leg cramps 
has not been shown.  

10.  There is no objective evidence perceptible to an 
examining physician, or other non-medical indicators that are 
capable of independent verification, which tends to indicate 
that the veteran currently suffers from manifestations of an 
undiagnosed disorder manifested by stress; otherwise, 
competent evidence that the veteran currently has stress 
which began in service has not been shown.  

11.  The claims for entitlement to service connection for 
memory loss, loss of concentration, sleep disorder, fatigue, 
headaches, joint and muscle pain, and diarrhea, as 
manifestations of an undiagnosed illness, are supported by 
cognizable evidence showing that the claims are plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection residuals 
of a groin injury is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for cold 
injury of the feet, claimed as frostbite is not well 
grounded.  38 U.S.C.A. § 5107(a).

3.  The claim of entitlement to service connection for a 
right knee disability is not well grounded.  38 U.S.C.A. 
§ 5107(a).

4.  The claim of entitlement to service connection for a 
right great toe disability is not well grounded.  38 U.S.C.A. 
§ 5107(a).

5.  The claim of entitlement to service connection for a 
right arm disability is not well grounded.  38 U.S.C.A. 
§ 5107(a).

6.  The claim of entitlement to service connection for a left 
ankle disability is not well grounded.  38 U.S.C.A. 
§ 5107(a).

7.  The claim of entitlement to service connection for nerve 
damage to the left arm is not well grounded.  38 U.S.C.A. 
§ 5107(a).

8.  The claim of entitlement to service connection for leg 
cramps is not well grounded.  38 U.S.C.A. § 5107(a).  

9.  The claim of entitlement to service connection for stress 
is not well grounded.  38 U.S.C.A. § 5107(a).  

10.  The claims of entitlement to service connection for leg 
cramps and for stress, both also claimed as manifestations of 
an undiagnosed illness, are not well grounded.  38 U.S.C.A. 
§§ 1117, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 
(1999).

11.  The claims for entitlement to service connection for 
memory loss, loss of concentration, sleep disorder, fatigue, 
headaches, joint and muscle pain, and diarrhea, claimed also 
as undiagnosed illnesses, are well grounded.  38 U.S.C.A. 
§§ 1117, 5107(a); 38 C.F.R. § 3.317.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Where a veteran served 90 days or more during a period of war 
or in peacetime after December 1946 and a psychoses, or 
arthritis, becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The threshold question which must be answered is whether the 
veteran has presented well-grounded claims for service 
connection.  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
In this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that each claim is well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

To establish a well grounded claim, the veteran must satisfy 
three conditions:  First, there must be competent evidence of 
a current disability established by medical diagnosis.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  Second, there 
must be evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence, as the situation dictates.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  Finally, there must be evidence of a 
nexus or relationship between the in-service injury or 
disease and the current disorder, as shown through medical 
evidence.  See Epps v. Brown, 9 Vet. App. 341, 343-344 
(1996); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see 
also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under relevant case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, if continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2001.  38 C.F.R. § 3.317(a)(1)(i) (1999).  Consideration of a 
veteran's claim under this regulation does not preclude 
consideration of entitlement to service connection on a 
direct basis.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5) (1999).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (1999).

A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during service or to a degree of 
disability of 10 percent or more during the specified 
presumptive period; and (4) a nexus between the chronic 
disability and the undiagnosed illness.  VA O.G.C. Prec. Op. 
No. 4-99 ( May 3, 1999).  


Factual Background

The veteran had active duty in Southwest Asia from October 
12, 1990 to August 14, 1991.  The veteran received a 
Southwest Asia Service Medal with 3 stars, Kuwaiti Liberation 
Medal, Bronze Star Medal, and other commendation and badges.  

The available service medical records show that on re-
enlistment examination in October 1986, no abnormalities were 
noted.  

A January 1987 record reveals that the veteran had complaints 
of right knee pain, and he gave a history of old knee pain.  
The assessment was contusion, knee pain, possible meniscal 
tear.  An x-ray done on January 12, 1987, showed that there 
were mild degenerative changes present, and prominent 
inferior patella attraction spur demonstrated.  No other 
abnormality was noted.  In March 1987, the veteran was put on 
a physical profile due to cold injury to feet.  In June 1987, 
it was noted that the veteran complained of pain in the lower 
groin area, with very sharp pain in the right testicle.  A 
later notation revealed a diagnosis of epididymitis.  In 
November 1987, the veteran had a pounding headache with 
nausea and aching joints.  

Twice in February 1988, the veteran was seen for a right foot 
injury, due to trauma. In March 1989, the veteran had a 
painful lump removed from his left wrist.  In May 1989, the 
veteran was seen for left testicle pain. 

A September 1990 x-ray of the left ankle revealed no 
significant radiographic abnormalities.  Status post left 
ankle sprain was noted as a minor problem on a master problem 
list in September 1990.

In May 1991, the veteran underwent a redeployment 
examination, and no pertinent abnormalities were noted during 
clinical evaluation.  

In September 1992, the veteran was seen for complaints of the 
flu times three days.  He had headaches and drowsiness 
associated with the headaches.  

In March 1993, the veteran complained of having a right ankle 
sprain four weeks prior.  He hurt his ankle while playing 
volleyball.  The assessment was right ankle sprain.  In 
August 1993, the veteran complained of a pulled groin, and 
that it had bothered him for five days.  The veteran stated 
that he was in great pain when he put pressure on the left 
leg or lifted things.  The assessment was that he had a 
strain injury.  

On a May 1994 medical history report, the veteran reported 
that he had leg cramps, a hernia associated with groin pain, 
right knee problems, trouble sleeping, depression, memory 
loss, and nervousness.  The examiner only noted that there 
was removal of the cyst from the left forearm.  

Other medical documents, recorded during the veteran's tour 
of active duty, show that in June 1994, the veteran was seen 
for complaints of left elbow pain.  Range of motion of the 
left elbow was from zero degrees of flexion to 140 degrees of 
extension.  There was tenderness on palpation, and sensation 
was grossly intact with light touch.  A neurological 
consultation was planned.  The provisional diagnosis was left 
elbow pain to rule out tethered core syndrome (TCS).  

On July 5, 1994, the veteran was seen for "? radial nerve 
impingement."  On July 7, 1994, the veteran was seen for a 
four month history of pain below the left elbow, with 
decreased sensation in the last three fingers, probably some 
weakness specifically on extension.  There was no history of 
trauma.  The examiner noted that tones and strength appeared 
intact.  There was decreased bulk in the left forearm but no 
fascillation.  Pulse pressure was decreased in patchy 
distribution.  There was negative Tinel.  Deep tendon 
reflexes were +2 equal and there was bilateral decrease in 
the toes.  The examiner wrote that examination did not fit 
any nerve territory.  The examiner stated that "most 
symptoms appeared subjective but the decreased bulk of the 
forearm is puzzling."  The examiner noted "I suspect some 
type of neuritis (possibly medial plexus neuritis?)

On December 15, 1994, the veteran was seen for complaints of 
pain.  The record from the family practice department shows 
that the veteran was there for follow-up for pain in his left 
arm and shoulder, radiating to his finger tips.  It was 
better with medication that he had taken five days prior.  
The assessment was to rule out neuropathy of the left arm, 
and neurological tests were recommended.  A record from the 
internal medicine department revealed that there was 
decreased bulk in the left biceps and decreased reflexes in 
C5-C6.  

Also in December 1994, a magnetic resonance imaging was 
ordered to evaluate the veteran's complaints of pain 
radiating to the left arm and hand.  In that request, it was 
noted that he veteran had severe atrophy in C5-C6 
distribution and absent biceps reflexes; to rule out 
radiculopathy.  It was requested that the veteran be seen to 
rule out multiple radiculopathies.  It was noted that the 
veteran had pain radiating to his fingertips in the left hand 
and some decreased bulk in the left arm and forearm.  It was 
noted that there was "NP/HP" reflexes except for left 
biceps.  The veteran was referred for further evaluation due 
to a history of pain in the forearm with numbness and 
weakness (extensors).  It was noted that there was patchy 
numbness not following root or nerve pattern.  Neuro 
examination was normal except for decreased bulk.  The 
provisional diagnosis was "left arm neuritis?"

January 1995 notations reveal that the veteran fell and hurt 
his left elbow.  He also complained of a growth on the right 
arm at that time.  

Prior to service separation, on February 6, 1995, the veteran 
underwent a Persian Gulf Comprehensive Clinical Evaluation 
Program (CCEP), Phase I.  Therein, the veteran reported that 
he had lost one to two days work due to illness in the past 
ninety days.  In a questionnaire, the veteran gave a history 
of exposure to smoke from oil fires, smoke of fume from tent 
heaters, cigarette smoke, diesel and/or other petrochemical 
fuel, chemical agent resistant compound paint, other 
petrochemical substances and solvents, personal pesticides, 
and drug pyridostigmine (used to protect against nerve 
agents).  The veteran reported that the side-effects from 
taking the pills were muscle pain/weakness, joint pains, 
diarrhea, headaches, and changes in mood.  The veteran 
indicated that he got sick from the side-effects, and that he 
took other medicines while taking pyridostigmine bromide.  He 
was told to take the pills.  He took the pills for twelve 
days. 

The veteran indicated that he bathed in or drank water other 
than provided by the Armed Forces, that he ate food other 
than that provided by the Armed Forces, that he received 
immunization against anthrax and botulism, and that he 
received oral medication to protect against malaria.  The 
veteran indicated that he was not involved in actual combat, 
nor was he wounded in action.  He witnessed casualties, scud 
attacks, and chemical alarms.  The veteran gave a history of 
having right knee instability and pain for the past seven 
years.  His right knee swelled and hurt at times. 

The primary diagnosis was short term memory loss, of one to 
two years.  The second diagnoses (ranked downward in 
importance) were:  left arm pain, numbness, intermittent, of 
one year; right knee intermittent pain/ instability; and 
right arm pain.  In the clinical assessment portion, the 
examiner (who presumably was the Health care provider) 
answered a series of questions as follows:  It was noted that 
the veteran believed that his condition was Persian Gulf 
related; that the healthcare provided did not believe that 
the condition was Persian Gulf related; that the Health care 
provider was uncertain whether the condition was Persian Gulf 
related; that the Health care provided considered the 
examination normal; that the diagnosis did not explain the 
veteran's symptoms; and that the veteran needed to move to 
the next phase.  

On February 17, 1995, the assessment was progressive upper 
extremity pain/dysesthesia right and left.  A related note 
indicated that the veteran was getting out of service, and 
was to hand carry the Phase I results to VA for continuation.  
On separation examination, the examiner indicated that the 
veteran had been in the Gulf War, that he related memory 
decrease and arm pain, and that he was to enter Phase 
II evaluation.  

Post-service, in June 1995, the veteran underwent a series of 
VA examinations.  In the section for reported complaints, the 
examiner noted that the veteran reported having had 
intermittent pain in the right knee for eight years; no 
injury.  His current complaint was that he had achy knees.  
The veteran complained of right ankle recurrent sprain for 
the past nine years.  He did not report concerns of the left 
ankle, which is an issue on appeal.  He had no complaints for 
the right leg.  The veteran reported that seven years prior, 
he pulled the groin region.  He complained of pain when 
carrying weights.  Otherwise, he remained asymptomatic in 
that respect.  The veteran reported having a history of 
frostbite to both feet, and that his feet hurt during cold 
season.  The examiner noted that the veteran had no history 
of numb feeling or pain on toes, and no Raynaud's disease.  
The veteran reported that the right wrist had a small cyst 
moved, and that he had no pain in the wrist.  He had a wrist 
scar.  The veteran complained of having nerve damage, and 
numbness of the antero-medial aspect of the left arm, medial 
aspect of the left palm and fingers four and five.  The 
examiner noted that the veteran had a left forearm scar.  It 
was noted that the veteran had intermittent left knee pain 
for past four years.  There was no injury, and he had no 
problem ambulating.  

The veteran reported having had injured his neck in 1989-90.  
Since then, he complained of local pain.  The veteran 
reported that he dropped a heavy object on the right foot and 
had a fracture of the foot bone.  The bone had healed and it 
still hurt.  The examiner noted that the veteran had no 
complaints for the right leg.  It was noted that the veteran 
was in the Persian Gulf and that he had a history of 
diarrhea, that he was unable to focus, and that he complained 
of "achyness" of the body, insomnia, and fatigue, and that he 
felt stressed and had headaches. 

In the section for objective examination observations, the 
examiner noted the following.  Examination of the head, face 
and neck was normal.  Examination of the skin, lymphatic and 
hemic systems, head, face and neck, and nose and sinuses, 
were normal.  The cardiovascular system was described as 
normal, as was the respiratory system and the digestive 
system.  The veteran had no hernia and no varicose veins.  
The genitor-urinary system was normal.  Examination of the 
musculoskeletal system revealed that there were no disease 
and injuries.  Scars were noted as being on the right thigh, 
left wrist, left forearm, left index finger and on the left 
foot.  The functional effects, such as swelling, atrophy, 
tenderness, and degree of limitation of flexion and 
extension, were described as normal  The feet, described in 
terms of objective evidence of pain at rest and on 
manipulation and limitation, were described as normal.  The 
endocrine system was described as normal.  Neurological 
evaluation was normal.  A corresponding psychiatric 
evaluation was performed and is described below.  

The examiner's remarks were that the veteran was a young 
healthy man with normal examination and no criterion for 
chronic fatigue syndrome.  There was no fever, no 
pharyngitis, and no acute onset.  There were no 
lymphadenitis, and no prolonged fatigue.  The examiner noted 
that the veteran was positive for nonspecific headache, and 
tiredness feeling with the inability to focus, and insomnia.  
The examiner noted the veteran required no further evaluation 
other than neuropsychiatric evaluation, and that laboratory 
results were normal.  The examiner noted that x-rays of the 
chest were negative; x-rays of the right wrist were negative; 
x-rays of the both knees were negative; x-rays of both feet 
showed minimal hallux injury defect on the left; x-rays of 
the c-spine were negative; and x-rays of the right ankle were 
negative.  The actual x-ray reports are included in the 
record.  

The diagnostic impression was as follows:  1) There was pain 
in both knee joints; normal examination; and no restriction 
of mobility; 2) Both feet pain, normal examination, and 
normal neurovascular examination.  It was noted that there 
was no restriction of mobility, and it was noted that there 
was left hallux valgus deformity; 3) Right Wrist- well healed 
scar with no restriction on motion, and it was noted that the 
veteran was asymptomatic; 4) Groin injury- in remote past 
normal examination, patient asymptomatic; 5) Neck Pain- non 
tender, no restriction of motion, neurovascular normal, and 
no radiculopathy; 6) Right ankle injury- history of recurrent 
sprain, no instability, no deformity, and no restriction of 
mobility; 7) right leg injury, no complaints, normal 
examination; 8) right foot pain, normal examination; 9) 
Hearing loss, please see audio notes 10) Eye injury-please 
see ophthalmology examination 11) Nerve damage, none noted; 
12) Left forearm scar, well healed, no neurological deficit; 
13) (The Board notes that the words "alleged Persian gulf 
syndrome" were written here and crossed off; 14) Fatigue- no 
criteria for chronic fatigue syndrome; 15) History of 
frostbite to feet; 16) history of diarrhea, bleeding gums, 
aching muscles and joints.  No bleeding gums on examination; 
17) history of sleeplessness; 18) history of headaches, 
normal examination; 19) history of difficulty concentrating, 
normal examination.  

The June 1995 VA psychiatric evaluation revealed that the 
veteran currently reported that his mood was "happy" most 
of the time.  He had insomnia and a variable appetite with 
bouts of heavy eating and snacking.  He reported some 
difficulty concentrating.  The veteran reported some 
irritability of mood which was infrequent and related to 
circumstances such as "others not doing their jobs."  He 
had extreme anger at being out of the military and had 
planned to "do 30 years."  He also reported that he 
arranged his closet and the same drove his wife "crazy."  
The examiner reported that the veteran felt uncomfortable if 
things were not in order, and that the veteran said that he 
was a "fanatic" about cleaning and arranging.  He could not 
go to sleep at night without arranging his keys, wallet, etc. 
on the bedside table.  

Objective findings revealed that the veteran was alert and 
oriented.  The examiner reported that there was no evidence 
of a psychosis.  The veteran reported that his mood was 
"happy" most of the time.  The examiner noted that the 
veteran's affect was slightly anxious.  Psychomotor movement 
was within normal limits.  Speech was slightly pressured.  
The examiner stated that the veteran appeared open and honest 
and that he was not seeking any psychiatric diagnosis for 
compensation but reported, "I'm fine."  Concentration, 
attention, memory and cognition were within normal limits.  
No diagnostic tests were deemed necessary by the examiner.  
The diagnosis was adjustment disorder with disturbance of 
mood (secondary to recent retirement military); rule out 
dysthymia; obsessive compulsive traits; and alcohol dependent 
(by patient's history) with ten year recovery.  


Analysis

Groin Injury

Service connection for residuals of a groin injury is not 
warranted because the veteran's claim for the same is not 
well grounded.  The service medical records do show that the 
veteran was treated for pain in the left testicle in May 1989 
and for similar problems of a pulled groin in August 1993.  
However, there is no evidence of current disability, as the 
June 1995 examination shows that the veteran was asymptomatic 
at that time.  Evidence of a current disability is necessary 
to make this claim well grounded.  Without discussing the 
other aspects of well groundedness, the Board determines that 
the claim is not well grounded, based on the lack of evidence 
in the record showing any current disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992)(claim not well 
grounded where there is no evidence of a presently existing 
disability stemming from the in-service incident).


Frostbite

Service connection for cold injury of the feet, claimed as 
frostbite, is not warranted because the veteran's claim for 
the same is not well grounded.  The service medical records 
show that the veteran had complaints of injury to his feet, 
and that a profile was initiated in March 1987.  However, the 
medical records dated following service disclose no residual 
disability tied to the injury of the feet in service.  At the 
post-service examination in June 1995, the veteran had 
subjective foot pain but a normal examination.  As a result, 
the examination performed in June 1995 concluded only with a 
"history of frostbite," without any chronic disability 
being shown on physical examination.  Thus, in the absence of 
a presently existing disability of either foot, which can be 
related to service, there is no plausible claim.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285-86 (1999).  
Accordingly, the veteran's claim is not well grounded.  See 
Epps v. Brown, Grottveit v. Brown, both supra; see also 
Caluza v. Brown, supra (there must be evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder).


Right Knee

With respect to the claim for service connection for a right 
knee condition, the Board notes that in January 1987, during 
the veteran's second period of military service, the veteran 
was seen for right knee pain, and the x-rays showed mild 
degenerative changes.  Right knee pain and instability were 
noted on the February 1995 Persian Gulf Phase I clinical 
evaluation.  However, when the veteran was evaluated by the 
VA approximately four months later in June 1995, physical 
examination of the right knee was normal, indicating no 
evidence of symptoms or pathology of a chronic knee disorder.  
Although the veteran related subjective complaints of knee 
pain, no restriction in his mobility was found on 
examination; and x-rays of his knees were normal, revealing 
no evidence of arthritic change, soft tissue calcification, 
or effusion.  As such, the medical report dated following 
service disclosed no disability of the knee, to include 
arthritis, which has been linked to the veteran's in-service 
symptomatology.  Thus, in the absence of a presently existing 
disability of either knee, which can be related to service, 
there is no plausible claim.  See Sanchez-Benitez v. West, 13 
Vet. App. at 285-86; Savage v. Gober, supra.  Accordingly, 
the veteran's claim is not well grounded.  See Epps v. Brown, 
Grottveit v. Brown, both supra; see also Caluza v. Brown, 
supra (there must be evidence of a nexus or relationship 
between the in-service injury or disease and the current 
disorder).


Right Great Toe

Service connection for a right great toe condition is not 
warranted because the veteran's claim for the same is not 
well grounded.  The veteran incurred a right foot injury in 
service in February 1988.  Post-service records show that the 
veteran has right foot pain, but otherwise there was a normal 
examination and a normal right foot x-ray.  Right toe 
residuals were not shown post-service.  There is no evidence 
of a nexus between the veteran's current right toe pain and 
the injury he sustained to the right foot in service.  
Accordingly the claim is not well grounded.  See Sanchez-
Benitez, Epps, and Caluza, all supra. 


Right Arm

Service connection for a right arm condition is not warranted 
because the veteran's claim for the same is not well 
grounded.  Service medical records show that the veteran 
complained of right arm pain in February 1995.  At the June 
1995 post-service examination, the veteran was found to be 
asymptomatic for the right wrist.  X-rays of the right wrist 
were negative.  No specific objective observations of the 
right arm were noted.  The veteran's only subjective 
complaints were that he had had a cyst removed from the right 
wrist, and that he had no pain.  The claim is not well 
grounded since no current disability is shown in the evidence 
of record.  See Brammer v. Derwinski, supra.  


Left Ankle

Service connection for a left ankle condition is not 
warranted because the veteran's claim for the same is not 
well grounded.  Service medical records show that the veteran 
was treated in September 1990, after falling on the left 
ankle.  X-rays taken in September 1990 were normal.  At VA 
examination in June 1995, no mention was made concerning the 
left ankle.  The information gathered was for the right 
ankle, and the right ankle had no restriction of mobility.  
As there is no current showing of a left ankle disability, 
the veteran's claim is not well grounded.  See Brammer v. 
Derwinski, supra.  


Left Arm

Service connection for nerve damage to the left arm is not 
warranted because the veteran's claim for the same is not 
well grounded.  Service medical records show that the veteran 
had bursitis in April 1994, pain in the left arm in May 1994, 
and that there were notations of pain in the left arm and 
shoulder in December 1994 and February 1995.  While the 
veteran complained of having nerve damage and numbness in the 
left arm, at VA examination in June 1995, no nerve damage was 
found.  No other reference was made to the veteran's left 
arm.  The claim is not well grounded, as no current 
disability of nerve damage was shown.  See Brammer v. 
Derwinski, supra.  

Evidence that requires medical knowledge must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The veteran is not qualified to 
determine that he currently has left arm nerve damage.  

To the extent that other references to neurological 
difficulty were made service, the same is addressed in the 
section on undiagnosed illnesses. See Brammer v. Derwinski, 
supra.  


Leg Cramps

Service connection for leg cramps, and also claimed as an 
undiagnosed illness, is not warranted because the veteran's 
claim for the same is not well grounded on a direct basis, or 
as a chronic disability resulting from an undiagnosed 
illness.

On a direct basis, the only reference to leg cramps in 
service was by the veteran in May 1994 when he reported a 
history of having leg cramps.  No objective observations 
referable to leg cramps were made in the service medical 
records.  Following service separation, at the June 1995 
examination, no specific mention was made regarding leg 
cramps.  As there is no current disability shown, the claim 
for leg cramps on a direct basis is not well grounded.  See 
Brammer v. Derwinski, supra.  

Service connection for leg cramps is not established for a 
chronic disability resulting from an undiagnosed illness 
because the claim is not well grounded.  What is established 
here, and for all of the veteran's claims for undiagnosed 
illnesses, is that the veteran served in active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  The first element of 
well-groundedness is met for all indicated claims.  

With regard to the claim for leg cramps, the evidence of 
record does not show that there are objective indications of 
chronic disability during service or to a degree of 
disability of 10 percent or more during the specified 
presumptive period.  Without discussion on the two other 
elements of well groundedness for compensation under 
38 U.S.C. § 1117(a), the claim is not well grounded on this 
basis, and, accordingly, must be denied.  See VA O.G.C. Prec. 
Op. No. 4-99 (May 3, 1999). 


Stress

Service connection for stress, also claimed as an undiagnosed 
illness, is not warranted because the veteran's claim for the 
same is not well grounded either a direct basis, or as a 
chronic disability resulting from an undiagnosed illness.  

On a direct basis, the only mention of stress in service is 
from the veteran on his report of medical history in May 
1994.  Currently, on VA psychiatric evaluation in June 1995, 
the veteran's mental health was described in detail, and a 
diagnosis of adjustment disorder with disturbance of mood 
(secondary to recent retirement military); rule out 
dysthymia; obsessive compulsive traits; and alcohol dependent 
(by patient's history) with ten year recovery, was rendered.  
There is no nexus shown between the veteran's current 
psychological state and any "stress" he noted in service.  
Accordingly, the claim is not well grounded on a direct 
basis.  See Epps v. Brown, Grottveit v. Brown, Caluza v. 
Brown, all supra.  

Service connection for stress is not established for a 
chronic disability resulting from an undiagnosed illness, 
because the claim is not well grounded.  The post-service 
medical records show no objective indications of chronic 
disability of stress during service or to a degree of 
disability of 10 percent or more during the specified 
presumptive period.  Nor has a chronic disability been shown.  
The claim is not well grounded on this basis.  See VA O.G.C. 
Prec. Op. No. 4-99 (May 3, 1999). 


Gulf War Claims

The claims for entitlement to service connection for memory 
loss, loss of concentration, sleep disorder, fatigue, 
headaches, joint and muscle pain, and diarrhea, claimed also 
as undiagnosed illnesses, are well grounded; and the question 
of whether service connection should be granted and 
established for a chronic disability resulting from the 
undiagnosed illness remains undecided at this time.  

Regarding the well groundedness of these claims, the Board 
notes that each element required for a well grounded claim 
for compensation under 38 U.S.C. § 1117(a) and 38 C.F.R. 
§ 3.317 for disability due to undiagnosed illness are met.  
The record shows the manifestations of one or more signs or 
symptoms of undiagnosed illness, in that the VA examiner in 
June 1995 stated that the criteria for chronic fatigue 
syndrome were not met; hence, that there was no diagnosis for 
the veteran's fatigue; and that there was "nonspecific 
headache, tiredness, inability to focus and insomnia."  This 
"nonspecific" diagnosis is enough to well ground these 
claims.  

Additionally, the veteran's history of headaches and diarrhea 
were noted upon examination.  The veteran is capable of 
stating whether he has had these ailments, for the purposes 
of well grounding these two claims.  And, the veteran's 
muscle and joint pain, especially in terms of the left arm 
and shoulder, were noted in July 1994 to "not fit any nerve 
territory," and the decreased bulk of the forearm was 
described as "puzzling."  Other questionable diagnoses 
followed after examination of the veteran in December 1994.  
Together, the lack of diagnoses for these reported symptoms 
is enough meet the criteria for element two.  See VA O.G.C. 
Prec. Op. No. 4-99 (May 3, 1999).  

When, in February 1995, the veteran underwent Phase I of the 
Persian Gulf Registry examination in service, the examiner 
indicated that he was either uncertain whether the veteran's 
condition (to include all of his signs and symptoms) was 
Persian Gulf related, or that it was not related.  In that 
regard, the examiner also indicated that the diagnosis did 
not explain the veteran's symptoms.  Together, the medical 
entries from the registry examination in service and the June 
1995 VA medical examination suffice to establish that there 
are objective indications of chronic disability during 
service or during the specified presumptive period, to meet 
the criteria of element 3.  Id.  The medical opinions of 
record in February 1995 and June 1995 also meet the criteria 
for element 4, showing a nexus between the chronic disability 
and the undiagnosed illnesses.  


Other Considerations

The Board observes that the service medical records for the 
veteran's first period of service from July 1977 to July 1986 
are not of record.  The information of record reflects that 
the RO requested the medical records pertinent to both of the 
veteran's periods of active duty service.  In response to the 
RO's request, the Records Management Center in St. Louis, 
Missouri, indicated that it had never received the veteran's 
service medical records.  Furthermore, the information of 
record reflects that the pertinent service medical records 
specifically requested by the veteran, in this case, pertain 
only to his second period of service, dating from January 
1987 to February 1995.  A review of the record reveals that 
the veteran's service medical records for the period from 
1986 to 1995, including dental records, have been obtained 
and associated with the claims file.  Cf. Hayre v. West, No. 
98-7046, slip op. at 11 (Fed. Cir. Aug. 16, 1999) (implicitly 
holding that where the RO obtains the pertinent service 
medical records specifically requested by the claimant, VA's 
duty to assist is fulfilled).


ORDER

Service connection for residuals of a groin injury is denied.

Service connection for cold injury of the feet, claimed as 
frostbite is denied.

Service connection for a right knee disability is denied.

Service connection for a right great toe disability is 
denied.

Service connection for a right arm disability is denied.

Service connection for a left ankle disability is denied.

Service connection for nerve damage to the left arm is 
denied.

Service connection for leg cramps, and also claimed as an 
undiagnosed illness is denied.

Service connection for stress, and also claimed as an 
undiagnosed illness is denied.

The claims for entitlement to service connection for memory 
loss, loss of concentration, sleep disorder, fatigue, 
headaches, joint and muscle pain, and diarrhea, claimed also 
as undiagnosed illnesses, are well grounded.


REMAND

Regarding the issue of entitlement to service connection for 
bleeding gums, also claimed as an undiagnosed illness, 
regulatory history reveals that there was a change in 
regulation from the time of initiation of this claim until it 
reached the Board.  To afford the veteran due process, the 
agency of original jurisdiction should inform the veteran of 
the new regulations and afford him an opportunity to present 
any additional evidence which may be sufficient to establish 
a well grounded claim.  See 38 U.S.C.A. § 5103(a) (West 
1991).

Further, the Board notes that effective in February 1994, 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis were not disabling conditions, and could 
be considered service connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
treatment pursuant to 38 C.F.R. § 17.120 (redesignated as 38 
C.F.R. § 17.161).  

The regulations were again revised in June 1999.  The 
reference in 38 C.F.R. § 3.149 regarding the disabilities for 
which service connection was precluded was eliminated, and 
nearly identical language entered in 38 C.F.R. § 3.381(a).  
In addition, all of 38 C.F.R. § 3.382, which allowed for the 
establishment of service connection for Vincent's disease 
and/or pyorrhea, was eliminated.  The end result is that 
service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161. 38 C.F.R. 
§ 3.381 (1999).

Next, the Board determines that further development is 
warranted before a disposition on the merits of the claims 
for entitlement to service connection for memory loss, loss 
of concentration, sleep disorder, fatigue, headaches, joint 
and muscle pain, and diarrhea, claimed manifestations of an 
undiagnosed illnesses, can be rendered.  

Initially, the Board observes that all service medical 
records point to the fact that the veteran was to undergo 
Phase II of the Gulf registry; and, at this time, VA has not 
located the results of that examination, if it was given.  
From the record as it stands now, the Board cannot determine 
whether the general medical examination and series of 
specialty examinations afforded the veteran in June 1995 were 
a part of Phase II.  

Here, the Board notes that in August 1996, the Philadelphia 
RO sent the veteran a notice regarding development specific 
to Persian Gulf War claims.  In September 1996, the veteran 
submitted his Notice of Disagreement.  The address indicated 
on the NOD, was the same as his current address of record.  
In March 1997, the Philadelphia RO sent the veteran a letter 
and indicated that further development was warranted with 
regard to his claims for undiagnosed illness.  In October 
1997, the Roanoke RO sent the veteran the same type of letter 
requesting further development, and specifically inquired 
about a Phase II Persian Gulf evaluation (CCEP).  The veteran 
did not respond to the latter two requests, and in September 
1998, when he wrote to the RO for other reasons, the veteran 
noted a different address than the one of record.  The 
difference was in the street number.  The road, city, state, 
and zip code, were the same as the address of record.  A 
question arises as to whether the veteran received the RO's 
correspondence and requests for further development.  As none 
of the correspondence from the RO to the veteran was returned 
as undeliverable, and the August 1996 and October 
1997 notices were also sent to the veteran's representative, 
the Board presumes that the veteran received the requests for 
further development, and declined to respond.  Nonetheless, 
the Board determines that another attempt to obtain the Phase 
II medical report, if it exists, is prudent.  

Secondly, the Board determines that if such a report is not 
obtainable, that the veteran undergo Phase II of the Persian 
Gulf Registry examination, or the equivalent to that type of 
examination.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran at 
his current address and ascertain whether 
he underwent Phase II of the Persian Gulf 
registry examination.  If such an 
examination was conducted, and after 
securing the necessary release(s), the RO 
should attempt to obtain a copy of the 
Phase II registry examination and 
associate it with the claims folder.  

2.  The veteran should be afforded a 
special VA orthopedic, neurological, and 
gastrointestinal examination.  The claims 
folder and a copy of the REMAND should be 
made available to and be reviewed by the 
examiners prior to the examinations.

(a) The (appropriate) examiner should 
note and detail the veteran's reported 
symptoms of memory loss, loss of 
concentration, sleep disorder, fatigue, 
headaches, diarrhea, and joint and muscle 
pain.  Each of the signs or symptoms, 
including those pertaining to each joint 
and muscle, should be discussed 
separately.

(b) The examiner should obtain a history 
from the veteran as to any "non-
medical" indicators of disability which 
are verifiable, including, but not 
limited to, time lost from work since the 
veteran's discharge from active duty due 
to the complained symptoms.  The examiner 
should also determine if there are any 
objective medical indications that the 
veteran is suffering from chronic 
disability resulting from memory loss, 
loss of concentration, sleep disorder, 
fatigue, headaches, and/or diarrhea; 
and/or, if the veteran is suffering from 
chronic joint and/or muscle disability.  
Again, each sign or symptom, and each 
joint and muscle should be discussed 
separately.

(c). With regard to each sign or symptom 
(of memory loss, loss of concentration, 
sleep disorder, fatigue, headaches, 
diarrhea, and/or joint and muscle pain) 
that is objectively indicated, the 
examiner should indicate whether by 
history, physical examination or 
laboratory tests, each of the 
aforementioned signs or symptoms may be 
attributed to a known clinical diagnosis 
or an unknown clinical diagnosis.

(d). With regard to each sign or symptom 
that is objectively indicated and not 
attributable to a know diagnostic entity, 
the examiner should note, using sound 
medical reasoning and considering all 
evidence of record, whether the evidence 
establishes that (1) the illness 
(manifested such sign or symptom) is not 
related to service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; (2) whether the illness 
(manifested by such sign or symptom) was 
caused by a supervening condition or 
event that occurred between the veteran's 
most recent departure from active duty in 
the Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or (3) whether the 
illness (manifested by such sign or 
symptom) is the result of the veteran's 
abuse of alcohol.

(d). All opinions expressed should be 
supported by reference to pertinent 
evidence.  If the examiner disagrees with 
any opinion which contradict his or hers, 
including those of the VA examiners who 
examined the veteran in June 1995, the 
reasons for the disagreement should be 
set forth in detail.  If any additional 
specialist examinations are needed to 
answer the questions posed, they should 
be ordered.

3.  The RO should notify the veteran and 
his representative of the change in 
regulations regarding dental claims, for 
which his claim for bleeding gums may 
fall under.  The RO should consider the 
change in regulatory criteria when re-
adjudicating the claim. 

4.  Thereafter, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand, and, if not, 
the RO should implement corrective 
procedures.  The RO and the veteran are 
advised that the Board is obligated by 
law to ensure that the RO complies with 
its directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 


